                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER


  UNITED STATES OF AMERICA                             )
                                                       ) Case No. 4:19-cr-02-TRM-SKL-04
                                                       )
  v.                                                   )
                                                       )
                                                       )
  JUSTIN CORN                                          )


                                 MEMORANDUM AND ORDER

         JUSTIN CORN (“Defendant”) appeared for a hearing on July 27, 2021, in accordance with
  Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a Warrant for an
  Offender Under Supervision (“Petition”) in the above matter.

          Defendant was placed under oath and informed of his constitutional rights. It was
  determined that Defendant wished to be represented by an attorney and he qualified for appointed
  counsel. Attorney Hilary Hodgkins was appointed to represent Defendant. It was also determined
  that Defendant had been provided with and reviewed with counsel a copy of the Petition.

          On July 27, 2021, upon motion of the Government that Defendant be detained without bail
  pending resolution of his pending Petition, Defendant requested a preliminary and detention
  hearing and time to prepare for said hearings [Doc. 174], which were scheduled to take place on
  August 2, 2021. On that day, Defendant filed a waiver of his right to a preliminary hearing and a
  detention hearing and reserved his right to seek a detention hearing [Doc. 176]. Thus, the
  Government’s motion that Defendant be DETAINED WITHOUT BAIL pending further order
  is GRANTED and Defendant shall be held in custody by the United States Marshal and produced
  for future hearings.

         Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
  cause to believe Defendant has committed violations of his condition of supervised release as
  alleged in the Petition.

         Accordingly, it is ORDERED that:

          (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
  to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
  disposition of the Petition for Warrant for Offender Under Supervision.

          (2) In the event counsel are unable to reach agreement with respect to an appropriate
  disposition of the Petition for Warrant for Offender Under Supervision, they shall request a hearing




Case 4:19-cr-00002-TRM-SKL Document 177 Filed 08/02/21 Page 1 of 2 PageID #: 1150
  before U.S. District Judge McDonough.

          (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
  further order from this Court is GRANTED.

        SO ORDERED.

        ENTER.                            s/fâátÇ ^A _xx
                                          SUSAN K. LEE
                                          UNITED STATES MAGISTRATE JUDGE




                                            2

Case 4:19-cr-00002-TRM-SKL Document 177 Filed 08/02/21 Page 2 of 2 PageID #: 1151
